            Case 3:19-cv-05600-RBL-JRC Document 93 Filed 07/23/20 Page 1 of 2



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        JOHN GARRETT SMITH,                                CASE NO. C19-5600RBL-JRC
 9
                               Plaintiff,                  ORDER
10               v.

11      SANDRA ALDRIDGE, et al.,

12                             Defendants.

13

14
             THIS MATTER is before the Court on magistrate Judge Creatura’s Report and
15
     Recommendation [Dkt. # 79], recommending that the Court GRANT a subset of the defendants’
16
     Motion for Summary Judgment [Dkt. # 43].
17
            (1) The Report and Recommendation is ADOPTED.
18
            (2) Defendant Weisser’s, Andrew’s, Harris’s, and Johnston’s Motion for Summary Judgment
19
     [Dkt. 43] is GRANTED. All of Plaintiff Smith’s federal law-based claims against these defendants
20
     are DISMISSED with prejudice. All state law claims against these defendants are DISMISSED
21
     without prejudice, and these four defendants are TERMINATED from this action.
22
            (3) The Clerk shall send copies of this Order to Defendants’ counsel, to Plaintiff Smith, and
23
     to Judge Creatura.
24


     ORDER - 1
           Case 3:19-cv-05600-RBL-JRC Document 93 Filed 07/23/20 Page 2 of 2



 1          (4) This matter is RE-REFERRED to Magistrate Judge Creatura for resolution of all pending

 2   motions.

 3          IT IS SO ORDERED.

 4          Dated this 23rd day of July, 2020.

 5

 6
                                                        A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
